DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on February 10th, 2021 is acknowledged.
Claims 17-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 10th, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-12, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by a first interpretation of Petersheim (U.S. Patent 10,531,962).
	Petersheim discloses a device (for example see Figures 52-53) an upper plate (220), a lower plate (222), a tapered end (212), a second end (214’), and a plurality of struts (260) extending laterally between the tapered end and the second end. The device further comprises a connector (244) extending between any of the plates and . 
Claims 1-12 and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by a second interpretation of Petersheim (U.S. Patent 10,531,962).
	Petersheim discloses a device (for example see Figures 52-53) an upper plate (220), a lower plate (222), a tapered end (212), a second end (214’), and a plurality of struts (260) extending laterally between the tapered end and the second end. The device further comprises a connector (250) extending between any of the plates and one or more of the struts, wherein the connector is disposed within an interior volume defined by the device, wherein the connector is formed along a perimeter wall of the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the first interpretation of Petersheim (U.S. Patent 10,531,962) in view of Bertele (U.S. Publication 20110190888).
Petersheim discloses the invention as claimed except for the device being made from a porous titanium mesh. Bertele teaches a device comprising an upper plate, a lower plate, and a spacer between the plates, wherein the device is formed from a porous titanium mesh in order to optimize bone ingrowth (see page 6 paragraphs 94-98). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Petersheim wherein the device is made from a titanium mesh in view of Bertele in order to optimize bone ingrowth. 
	The device of Petersheim as modified by Bertele discloses a device as discussed above wherein the device is made from a titanium mesh, wherein the titanium mesh would inherently have a lower stiffness and radiolucency relative to the device made from a solid form of the same titanium, i.e. the holes in the titanium creating the mesh would inherently lower the stiffness and provide more visibility in radiographic images compared to a solid piece of the same titanium. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the second interpretation of Petersheim (U.S. Patent 10,531,962) in view of Bertele (U.S. Publication 20110190888).
	Petersheim discloses the invention as claimed except for the device being made from a porous titanium mesh. Bertele teaches a device comprising an upper plate, a lower plate, and a spacer between the plates, wherein the device is formed from a porous titanium mesh in order to optimize bone ingrowth (see page 6 paragraphs 94-98). It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the device of Petersheim wherein the device is made from a titanium mesh in view of Bertele in order to optimize bone ingrowth. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775